Citation Nr: 1813793	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-62 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1954 to April 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board acknowledges that this rating decision also determined that new and material evidence had not been received to reopen claims of service connection for headaches and psychoneurosis, anxiety.  These two issues were also included in the November 2017 statement of the case.  Based on statements contained in the Veteran's November 2017 substantive appeal it is unclear whether, in addition to the issue currently before the Board, he intended to perfect an appeal to reopen the other disabilities.  It appears only the TBI claim was formally certified to the Board for appellate consideration.  The new and material issues have not been developed or certified for appellate review, and it is unclear whether the RO may be undertaking any further development or adjudicative actions.  As the status of these two claims is unclear, any action with regard to these additional issues will be deferred until they are certified to the Board for consideration.  In any event, the Veteran has essentially contended that the headaches and psychiatric symptoms are residuals of the TBI.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran essentially contends that he sustained a TBI while on active duty as a result of an in-service motor vehicle accident, and has current residuals thereof.  The Veteran's service records confirm he was in a motor vehicle accident in March 1956, which was determined to be due to mechanical failure.  Further, there is evidence he sustained a head injury as he was treated for a laceration of the left forehead.  He is also service-connected for cicatrix of the left forehead as a result of this in-service motor vehicle accident.

The Board also notes that the Veteran was accorded a VA examination in October 2014 regarding his TBI claim, and the examiner essentially concluded it was less likely than not the Veteran incurred an in-service TBI.  However, the Veteran has criticized the adequacy of this examination, in part because the examiner stated there was no loss of consciousness during the motor vehicle accident and the Veteran maintains he did lose consciousness.

The Board acknowledges that the service treatment and other records contemporaneous to the March 1956 in-service motor vehicle accident do not explicitly state the Veteran lost consciousness.  Further, at a 1958 VA medical examination the Veteran reported he "was not unconscious at the time" of the motor vehicle accident.  However, in multiple statements and treatment records since at least 1979, as well as a prior June 2001 RO hearing, the Veteran has reported he lost consciousness during the motor vehicle accident.  As there was no mention of these contentions, it does not appear the VA examiner adequately addressed the Veteran's own lay evidence regarding the in-service motor vehicle accident.  Moreover, even if the Veteran did not explicitly incur a TBI, it does not appear the examiner addressed whether there are any current residuals of the in-service head injury other than the already service-connected cicatrix of the left forehead.  Consequently, the Board requires further clarification prior to resolution of the Veteran's claim.  A remand is required to accord the Veteran a new competent medical examination to address his claim of service connection for TBI.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his purported TBI residuals since October 2014.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service TBI symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his claimed TBI.  The claims folder should be made available to the examiner for review before the examination.

The examiner should express an opinion as to whether it is at least as likely as not the Veteran currently has a diagnosis of TBI, or any other current residuals, due to the documented in-service head injury as a result of the March 1956 motor vehicle accident other than the already service-connected cicatrix of the left forehead.  The opinion should also reflect consideration of the Veteran's contentions that he did lose consciousness at the time of the in-service motor vehicle accident.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be provided, the examiner must explain why.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained after the issuance of the November 2017 statement of the case, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




